Citation Nr: 1549180	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  10-09 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to December 1981 and from April 1983 to August 1989, with service in Vietnam from November 1968 to November 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Board has recharacterized the issue of entitlement to service connection for bilateral hearing loss as entitlement to service connection for right ear hearing loss and left ear hearing loss.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (providing that bifurcation of a claim generally is within VA's discretion).

The Veteran testified at a Board hearing at the RO in August 2013 conducted by the undersigned Veterans Law Judge.  At the hearing, the Veteran submitted additional evidence that was accompanied by a waiver of initial RO consideration.  

The issues of service connection for hearing loss and service connection for PTSD were previously before the Board and remanded in January 2014 for further evidentiary development.  In an April 2015 rating decision, the RO granted the claim of service connection for PTSD.  This constitutes a full grant of benefits sought on appeal and the issue is therefore no longer before the Board.  The issues of service connection for right and left ear hearing loss have been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims system.  The Virtual VA paperless claims system contains a copy of the August 2013 hearing transcript.  The remainder of the documents in Virtual VA are either duplicative of the evidence in VBMS or are not pertinent to the present appeal.  

The issue of right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Left ear hearing loss had its onset during service.  


CONCLUSION OF LAW

Left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran has a current diagnosis of left ear hearing loss.  See August 2014 VA examination report; 38 C.F.R. § 3.385.  For the reasons below, the Board finds that the left ear hearing loss had its onset during a period of active duty service.  

In this regard, the Veteran's service treatment records (STRs) show that his left ear hearing loss manifested during service.  Initially, during the Veteran's first period of service, the Veteran complained of ear aches and pain with acute bleeding.  The impression given was of an impacted ear with a possible infection.  See, March 1971 STR.  Furthermore, a 1975 audiogram revealed evidence of diminished hearing and January 1979 and January 1980 audiograms revealed that the Veteran had a left ear hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss); 38 C.F.R. § 3.385.  Significantly, the September 1981 separation examination included an audiogram that revealed a left ear hearing loss disability for VA purposes and diagnosed sensorineural hearing loss.  The corresponding September 1981 consultation sheet contained a notation that the Veteran's audiogram showed permanent threshold shifts.  Finally, on his report of medical history in September 1981, the Veteran marked that he experienced hearing loss and it was noted that he had a perforated left tympanic membrane.  Therefore, the STRs from the Veteran's first period of service show that he had sensorineural hearing loss for VA purposes and permanent threshold shifts.  

As to the Veteran's second period of service, although the STRs show that the Veteran's left ear hearing loss improved, the audiograms reveal that he continued to have diminished hearing in his left ear.  Se, October 1982 enlistment examination (audiogram revealed a threshold of 20 dB at 6000 Hz); April 1987 annual examination (audiogram revealed thresholds of 20 dB at 4000 Hz and 6000 Hz).  These findings further supported the notation of permanent threshold shifts in the Veteran's left ear.

The Board has also considered the Veteran's contentions that his diminished hearing manifested during service and continued thereafter.  See, e.g., October 2008 VA treatment record (Veteran reported that he had decades of left ear hearing loss since Vietnam).  The Board finds that the Veteran is competent to report as to the observable symptoms he experiences, such as decreased hearing and its history.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds the Veteran's statements to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); see also, Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.").

To the extent that the October 2008 and August 2014 VA medical opinions weigh against the claim, the Board finds that the opinions are of limited probative value as the examiners did not address the Veteran's diagnosis of sensorineural hearing loss in September 1981.  Thus, the opinions are not based on accurate evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in determining probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value).

The evidence of record, therefore, supports a finding that the Veteran's left ear hearing loss had its onset during service, and consequently, service connection for left ear hearing loss is warranted.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.


ORDER

Service connection for left ear hearing loss is granted.  


REMAND

As to the right ear hearing loss, the Board finds that an additional VA medical opinion is necessary to comply with the January 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision).  In this regard, the Veteran was afforded a VA examination in October 2008.  The January 2014 remand explained that the October 2008 examination report was inadequate and requested that a VA examination be obtained and that the examiner provide an etiological opinion specifically addressing: 1) in-service threshold shifts; 2) a provisional diagnosis of a perforated ear drum in service; and 3) the impact of the tumor in his right ear.  A VA medical examination and addendum opinion were provided in August 2014; however, the examiner did not address the provisional diagnosis of a perforated ear drum during service in his opinion.  As such, remand is required to obtain such an opinion.  The Board notes that the Veteran's STRs seem to indicate that the perforated ear drum was in the left ear; however, at the August 2013 hearing and at the August 2014 VA examination, the Veteran indicated that he believed his right ear drum was perforated, or at least affected, when he was kicked in the right cheek which resulted in a cracked right cheekbone and sand in his ears.  Therefore, the Board finds that a new opinion should be obtained to address the alleged perforated right ear drum.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to the August 2014 VA examiner, if available, or if not, to a qualified VA examiner for a clarifying opinion.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including his observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

The examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right ear hearing loss manifested in service or is otherwise causally or etiologically related to his military service.  

In rendering the opinion, the examiner must address: 1) the ear infection that caused bleeding and ear pain in March 1971; and 2) the provisional diagnosis of a perforated ear drum during service.  The examiner must explain the significance, if any, of these documented events on the Veteran's current right ear hearing loss.   

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


